Exhibit 99.1 Oxford Immunotec Announces Closing of $40 Million in Debt Financing OXFORD, United KingdomandMARLBOROUGH, Mass.,October 4, 2016(GLOBE NEWSWIRE) Oxford Immunotec Global PLC(Nasdaq:OXFD), a global, high-growth diagnostics company focused on developing and commercializing proprietary tests for the management of immune-regulated conditions, today announced that it has entered into an agreement with MidCap Financial (“MidCap”) that provides the Company with $40 million in debt financing, comprised of both a term loan and a revolving line of credit. “We are very pleased to announce this debt financing with MidCap, a leading financing partner in the healthcare space,” said Dr. Peter Wrighton-Smith, Chief Executive Officer of Oxford Immunotec. “This financing provides us the capital necessary to continue to build the company to profitability and beyond.” The agreement provides the Company with a term loan of $30 million which matures five years from closing. The term loan accrues interest at a rate of LIBOR plus 7.60% with interest-only payments for the first 24 months, with the ability to extend to 48 months subject to certain conditions, before the loan begins to amortize. The agreement also provides the Company with a revolving line of credit of up to $10 million upon closing. The revolving line of credit matures five years from closing and accrues interest at LIBOR plus 4.45%. Based on certain conditions, both the term loan and revolver may be each increased by an additional $10 million to support the Company’s future growth. Additional details regarding the Company’s financing are included in a Current Report on Form 8-K which is expected to be filed on October 7, 2016 by the Company with the Securities and Exchange Commission. AboutOxford Immunotec Oxford Immunotec Global PLC is a global, high-growth diagnostics company focused on developing and commercializing proprietary tests for the management of under-served immune-regulated conditions. The Company's first product is the T-SPOT®
